Citation Nr: 1117920	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, rated as 30 percent disabling prior to April 23, 2009, and as 50 percent disabling since April 23, 2009.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas dated in January 2007 and November 2008.  A June 2010 rating decision increased the rating for PTSD to 50 percent, effective April 23, 2009.  However, that was not a full grant of the benefit sought on appeal and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

With regard to the issues of entitlement to service connection for hearing loss and tinnitus, additional VA medical records were associated with the claims file without a waiver of consideration of the evidence by the agency of original jurisdiction after issuance of a September 2009 statement of the case.  However, the evidence is unrelated to the issues of entitlement to service connection for hearing loss and tinnitus and the Veteran is not prejudiced by the Board's adjudication of those issues.  

The issue of entitlement to service connection for hypertension being remanded is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  Prior to April 23, 2009, the Veteran's PTSD symptoms caused depressed mood, anxiety, and sleep impairment although generally he was functioning fairly well with routine behavior, self-care, and normal conversation.

2.  Since April 23, 2009, the Veteran's PTSD has been manifested by occupational and social impairment productive of no more than reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.

3.  The Veteran does not have hearing loss attributable to his period of military service.

4.  The Veteran does not have tinnitus attributable to his period of military service.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2009, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  Since April 23, 2009, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2006, August 2008, and April 2010; rating decisions in January 2007, November 2008, and June 2010; a statement of the case in June 2007 with regard to the increased rating claim; and a supplemental statement of the case in May 2008 with regard to the increased rating claim.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2009 statement of the case for the service connection issues and in the August 2010 supplemental statement of the case for the increased rating issue.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Increased Rating Claim

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's PTSD has been rated under Diagnostic Code 9411.  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).
Period prior to April 23, 2009

For the period prior to April 23, 2009, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 30 percent.  The medical evidence, consisting of a VA examination report dated in November 2006, VA and private treatment reports, and a Board hearing transcript dated in June 2008 shows findings consistent with depressed mood, anger, anxiety, sleep impairment, and nightmares.  However, the Veteran's disability was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; impaired judgment; impaired abstract thinking; or an overall level of symptomatology supportive of a higher rating.  While the Veteran also reported some suicidal ideation, the remainder of the criteria for the 70 percent rating were not shown and he was not shown to have social and occupational impairment with deficiencies in most areas.

A November 2006 VA examination report shows that the Veteran reported daily nightmares, poor sleep, intrusive thoughts of Vietnam, and avoidance of crowds.  He was noted to be tearful during the examination.  He indicated that he worked at Georgia Pacific as an operator for thirty-six years and his only friends were the people in his PTSD class.  He reported that he had never been married.  He stated that he was dating someone but had not seen her in several months.  Mental status examination reveals that the Veteran was casually groomed and cooperative with the examiner.  The Veteran's mood was depressed and his affect was appropriate to content.  His thought process and associations were logical and tight and his memory was grossly intact.  He was oriented in all spheres and he did not report hallucinations or delusions.  The Veteran's insight and judgment were adequate.  The Veteran reported some suicidal ideation with no suicidal intent or homicidal ideation reported.  The examiner diagnosed the Veteran with PTSD and stated that the Veteran's symptoms were moderate.  The examiner opined that the Veteran's PTSD did not preclude employment or activities of daily living.  The examiner noted that the Veteran did not report gross impairment in social functioning although he reported considerable discomfort in crowds and no impairment in thought processing or communication was noted. 

Treatment reports from the Vet Center dated from April 2008 to March 2009 show that the Veteran's PTSD symptoms included difficulty concentrating, emotional numbness which hindered building social networks, survival guilt and isolation, anger, night terrors, sleep disturbance, intrusive thoughts of Vietnam, anxiety, and anger.  

VA outpatient treatment reports show that the Veteran was assessed with a provisional diagnosis of PTSD in October 2004.  Examinations in October 2004, November 2004, December 2004, and March 2005 show that the Veteran denied homicidal and suicidal ideations, his affect was appropriate, his mood was fair, and the Veteran was casually dressed with adequate grooming.  His thoughts process was rational and goal-directed with no looseness of associations and the Veteran denied auditory or visual hallucinations and paranoia.

The record shows that the Veteran's PTSD symptomatology was mild to moderate and he was assigned a GAF score of 51 in October 2004, 31 in November 2004, 41 in December 2004, and 51 in March 2005.  In August 2008, the Veteran reported that he used deep breathing exercises to deal with irritableness.  He denied suicidal and homicidal ideations.  The Veteran was casually dressed with adequate grooming and good eye contact.  The Veteran's affect was nervous and frustrated and his thought process was rational and goal directed without looseness of associations.  No auditory or visual hallucinations were reported and the Veteran denied paranoia.  The Veteran was noted to have depression and he was assessed with a GAF score of 41.  In February 2009, the Veteran's mood was reported to be anxious and he was assessed with a GAF score of 41.  

At a June 2008 hearing before the Board, the Veteran reported that he had suicidal tendencies and had been examined and observed to confirm that he was not a danger to himself or others but had not been hospitalized for observation for his PTSD.  He testified that he worked well at his job when by himself but he stated that he had recently been transferred and did not work well with other people because he did not like being around other people.  He reported problems with his short-term memory.

A December 2008 letter from M. Young, Ph.D., shows that the Veteran had been in treatment for six months for his PTSD and his PTSD symptoms included intrusive thoughts and images, outburst of anger and rage, isolation and alienation, numbing, avoidance of reminders of Vietnam, hypervigilance, diminished interest in significant events, and difficulty concentrating.  

The Board finds that the evidence supports no more than a 30 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran acknowledged feelings of depression, anger, and irritability and he reported thoughts of suicide when examined by VA in November 2006.  At his June 2008 hearing and he testified that he had been observed to make sure he was not a danger to himself or others.  However, he denied any hospitalizations for PTSD, he denied suicidal plan or intent, and he never endorsed aggression or violence as part of his PTSD symptomatology.  While the Veteran claimed depression, the evidence does not show that it was near-continuous.  The evidence shows that the Veteran held a job for over thirty-five years and that he had a relationship with a significant other.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 30 percent at any time during the time period at issue.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from of 31 to 51 which contemplate major impairment in several areas to moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  While the Veteran was given a lower GAF score of 31 on one occasion, indicative of a higher level of symptomatology, that is consistent with the 30 percent rating criteria of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  His other GAF scores during this period were 41 and 51.  Furthermore, although the GAF scores of 41 tend to indicate serious symptoms, the narrative recitation of the symptoms does not show flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking of the types of symptomatology listed for a higher rating of 50 percent.  While some disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships is shown, the Board finds that the overall level of symptomatology does not more nearly approximate the criteria for a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating higher than 30 percent prior to April 23, 2009, were not met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period since April 23, 2009

For the period since April 23, 2009, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 50 percent.  The medical evidence, consisting of several letters from the Veteran's private therapist, VA outpatient treatment reports, an April 2010 VA examination report, and a January 2011 Board hearing transcript demonstrate findings consistent with depressed mood, anger, irritability, anxiety, sleep impairment, nightmares, and disturbances of motivation and mood.  However, the Veteran's disability was not manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, neglect of personal appearance and hygiene, or an overall level of symptomatology supportive of a higher rating.

VA treatment reports show that the Veteran was seen for the last session of a mental health group therapy program and actively participated in May 2009.  In March 2010, the Veteran denied homicidal and suicidal ideation.  He was noted to be casually dressed with adequate grooming and was cooperative with the examiner with good eye contact.  His affect was noted to be restricted and his thought process was rational and goal-directed without looseness of association.  The Veteran denied auditory and visual hallucinations and he denied paranoia.  The examiner assessed the Veteran with mild PTSD and assigned a GAF score of 41.  

The Veteran's treating therapist, Dr. Young, submitted a letter dated in April 2009 and stated that the Veteran experienced frequent and intense intrusive thoughts and images of war and a severe distortion of thought processes which impaired his social relationships and created an insurmountable barrier to healthy social functioning.  Dr. Young reported that the Veteran experienced outbursts and anger and rage and severe social isolation.  Dr. Young indicated that the Veteran did not have any friends or support system.  Dr. Young noted that the Veteran experienced emotional numbing and sleep disturbance and concluded that the Veteran's symptoms were chronic and severe.  Dr. Young also submitted a letter in March 2010 and reported that the Veteran's PTSD was chronic and severe.  Dr. Young noted that the Veteran experienced distorted thoughts processes and rarely left his house to engage in social events.  The physician indicated that the Veteran lived a life of extreme isolation and withdrawal.  Dr. Young reported that the Veteran experiences tears and grief during his sessions.  His intrusive thoughts were noted to be increasing and he was noted to experience dissociative episodes that were a distraction and a barrier to completing tasks.  Dr. Young reported that the Veteran's daily moments often seem unreal to him and that he occasionally feels it is unsafe to drive a car due to an inability to concentrate.  Dr. Young concluded that the Veteran's emotional imbalances make his social impairment serious and his PTSD symptoms are chronic and severe.

At an April 2010 VA examination, the Veteran reported intrusive thoughts of Vietnam.  The Veteran stated that he lived alone and that his family had disowned him because "they think I'm crazy."  He reported that he worked at Georgia Pacific for forty years and was a good worker but he indicated that he was written up for not talking to people.  He indicated that he did not visit with any friends and spent his free time visiting cemeteries or mowing his lawn.  He reported that he dated a woman and had a good relationship with her but the relationship ended within the last three or four years.  Mental status examination revealed that the Veteran was causally groomed with speech of normal rate and rhythm and he was tearful during the examination.  The Veteran's mood was depressed and his affect was labile.  His thought processes and associations were logical and tight.  His memory was grossly intact and his was oriented in all spheres.  He reported visual hallucinations of "monsters" but denied auditory hallucinations and no delusions were noted.  His insight and judgment were adequate.  The Veteran denied suicidal intent and homicidal ideation but reported some suicidal ideation.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 53.  The examiner noted that the Veteran's affect had at times been reported to be restricted but at that examination it was labile and the examiner was not able to account for the discrepancy.  The examiner opined that the Veteran's symptoms were moderate but did not preclude employment or activities of daily living.  The examiner noted that while the Veteran reported that his work history was problematic, the Veteran also noted that he was a good worker and while he reported social isolation, he also reported attending a number of treatment groups which he seemed to enjoy and from which a benefit was derived.  

The Board finds that the evidence supports no more than a 50 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment, disturbances of motivation and mood, and difficulty maintaining effective relationships.  The Board acknowledges Dr. Young's letter of March 2010 which notes that the Veteran experienced distorted thoughts processes, dissociative episodes that were a distraction and a barrier to completing tasks, and an inability to concentrate.  However, Dr. Young did not include any treatment records with that letter and the VA treatment records and April 2010 examination report do not correspond to a severe level of PTSD symptomatology, nor do they correlate to or corroborate Dr. Young's report of the Veteran's symptomatology.  The medical evidence indicates that Veteran has been employed for over forty years and had a good relationship with a significant other until the relationship ended.  While he has been reported to self-isolate and has no family support, the VA treatment records show that he actively participated in group therapy and derived a benefit from that therapy as noted by the April 2010 VA examiner.  Although Dr. Young reported that the Veteran's daily moments often seemed unreal to him and that he occasionally felt it is unsafe to drive a car due to an inability to concentrate, none of the examiners of record have concluded that the Veteran's PTSD has precluded him from working or affected his activities of daily living.  His thought processes have consistently been reported to be logical by the VA examiners of record.   Moreover, while the Veteran reported at the VA examination that he had visual hallucination of "monsters", the evidence does not indicate that the Veteran's PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  None of those symptoms are shown in the record.  While the Veteran claimed depression, the evidence does not show that it was near-continuous.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 50 percent at any time during the time period at issue.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from of 41 to 53 which contemplate major impairment in several areas to moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of no more than moderate symptomatology.  Although Dr. Young has indicated that the Veteran's PTSD symptomatology fell into the severe range, the evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating higher than 50 percent since April 23, 2009, have not been met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue is inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The disability at issue has not been shown to markedly interfere with employment beyond that contemplated in the assigned ratings, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Undoubtedly, the Veteran's PTSD negatively impacts his ability to work.  However, the record does not show that this disability markedly interfered with his employment as evidenced by the fact that he has been employed for over forty years by the same employer.  Nor has the Veteran's PTSD resulted in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).   In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  

The Veteran claims that he has bilateral hearing loss and tinnitus related to his military service.

The Veteran's service personnel records show that his military occupation specialty was an armor crewman.  

The Veteran's service medical records show a report of hearing problems in the right ear in May 1968.  The ears were irrigated at that time.  The records do not do not show any further complaints or treatment related to the Veteran's ears or hearing loss.

The Veteran's November 1966 entrance examination revealed puretone thresholds of -10, -10,-5, and -5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, and -5, -5, -5, and -5 decibels for the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran's May 1970 separation examination included audiometric testing which revealed puretone thresholds of 0, 0, 0, and 5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, and 0, 0, 0, and 10 decibels for the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran reported hearing loss on a report of medical history form prepared in conjunction with the separation examination and an examiner indicated that the Veteran stated that his right ear hearing faded out at times.  The Veteran did not report any other trouble with his ears at that time.  

VA outpatient treatment reports show that the Veteran was seen for an audiometric evaluation in December 2004.  He reported that he had intermittent ear noise that was thought to be auditory hallucinations but the examiner indicated that while the Veteran's hearing was essentially within normal limits bilaterally, the possibility that the Veteran had tinnitus as opposed to auditory hallucinations could not be ruled out.  The Veteran was seen for a hearing re-evaluation in March 2007.  He reported an increase in intermittent ringing in his ears.  The examiner noted that the Veteran's hearing sensitivity was essentially unchanged since the December 2004.  The examiner noted that the Veteran had mild sensorineural hearing loss from 3000 to 6000 Hertz in the right ear and mild sensorineural hearing loss at 6000 to 8000 Hertz in the left ear.  Word recognition scores were noted to be good for the right ear and excellent for the left ear.  The examiner noted that the mild degree of hearing loss should not cause the Veteran communication problems and hearing aids were not recommended.  

At an October 2008 VA audiometric examination, the Veteran reported military noise exposure from helicopters, tanks, explosions, and artillery with the use of some hearing protection.  The Veteran denied occupational noise exposure since service but indicated that he worked in a paper mill.  He reported that he was not around loud noises and did not require the use of hearing protection.  He reported that he noticed ringing in his ears since 1975.  He reported hearing loss beginning in 1970.  Audiometric testing revealed puretone thresholds of 20, 15, 25, 35, and 30 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 20, 20, 25, 30, and 25 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 96 percent in the right ear and the examiner did not provide a score for the left ear because she reported that the score was not consistent with the puretone thresholds.  The examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to acoustic trauma from service in the military.  The examiner noted that the Veteran's hearing was within normal limits for both ears within the same month of his release from active duty.  The examiner reported that while the Veteran stated that he worked in a paper mill but was not required to wear hearing protection, he admitted that he was forced to go into areas that were noisy.  The examiner provided an opinion that the Veteran's tinnitus and hearing loss were more likely related to acoustic trauma suffered after military service.  
 
The Veteran testified at a hearing before the Board in January 2011.  The Veteran indicated that he served in the Army in heavy armored equipment and while in Vietnam he was a gunner, tank gunner, and tank commander.  He testified that he was exposed to large explosions on many occasions.  The Veteran stated that his hearing loss and tinnitus began in Vietnam because he was exposed to explosions and bombs in the field on a daily basis.  He indicated that he was provide with hearing protection but was unable to use it due to the nature of serving in Vietnam.  The Veteran reported that he was seen by a doctor while in service and his ears were drained.  The Veteran reported that the doctor he saw after he separated from service passed away and he sought medical treatment at VA.  He testified that he had to take a hearing test annually for his civilian job and had trouble passing the hearing test.  The Veteran reported that he was not required to use hearing protection at his current job.  The Veteran reported that his deceased former physician informed him that his hearing loss and tinnitus were related to his military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss and tinnitus.  

The Veteran's service medical records show a report of right ear hearing loss on one occasion and the Veteran's military service included exposure to armored vehicles.  However, the Veteran's hearing acuity was normal at his separation from service, he did not report tinnitus, and there is no indication that the Veteran's hearing acuity currently meets the VA criteria for hearing loss.  Although the October 2008 VA examiner did not include the speech recognition score for the Veteran's left ear, the examiner noted that the score was not consistent with the audiometric testing performed.  Additionally, at an audiological examination at VA in March 2007, speech recognition scores were reported to be good for the right ear and excellent for the left ear.  The October 2008 VA examiner noted that the Veteran's hearing was within normal limits for both ears within the same month of his release from active duty.  That examiner concluded that it was her opinion that the Veteran's tinnitus and hearing loss were more likely related to acoustic trauma suffered after military service.  Furthermore, there is no evidence of the Veteran having a documented sensorineural hearing loss that met the criteria for a compensable rating within one year after service or that he had tinnitus within one year after service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The only remaining evidence in support of the Veteran's claim is lay statements alleging that the Veteran's hearing loss and tinnitus are related to his military service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss hearing loss and ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.   Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board ultimately places more probative and persuasive weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disabilities and service was less likely. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss and tinnitus and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER 

Entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to April 23, 2009, and as 50 percent disabling since April 23, 2009, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the claims file reveals that a remand is necessary for the claim for service connection for hypertension.

The Veteran's service medical records show that he was referred for a blood pressure evaluation in July 1968.  He was noted to have had daily episodes of epitaxis on the left side.  His blood pressure was noted to be 170/100 and 150/80 on five readings.  No further references to elevated pressure were contained in the records.  The Veteran's blood pressure was recorded as 130/78 at his May 1970 separation examination.  The Veteran denied high or low blood pressure on a report of medical history form prepared in conjunction with the separation examination.  

VA medical records dated from October 2004 to March 2010 show that the Veteran was diagnosed with hypertension in November 2004.  In May 2008, the Veteran was noted to have hypertension which was not well-controlled when on medication.  He was noted to have been taking Lisinopril and hydrochlorothiazide was added to the medication regimen.  

The Veteran testified at a hearing before the Board in January 2011.  At that time he indicated that he began having problems with his equilibrium in service and was informed that he had hypertension problems at that time.  He testified that he sought treatment for hypertension within ten months of separating from service.  He reported that his VA records documented his diagnosis and he took oral medication for his hypertension.  The Veteran testified that his physician at VA indicated that his service-connected PTSD may have adversely affected his blood pressure. 

The Veteran has suggested that his hypertension was aggravated by his service-connected PTSD.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Veteran's claim for hypertension has not been adjudicated on a secondary basis.  Furthermore, the Board is of the opinion that a VA examination would be useful in ascertaining whether there is an etiological relationship between the Veteran's hypertension and his service- connected PTSD.  Additionally, in light of the in-service evaluation for elevated blood pressure, an opinion should also be obtained to determine whether there is an etiological relationship between the Veteran's military service and his hypertension.  

VA treatment records dated through March 2010 have been associated with the claims file and the Veteran has testified that he sought treatment for his claimed disabilities at VA.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment reports dated after March 2010.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed hypertension.  Any indicated tests should be accomplished.  A complete rationale for any opinion expressed must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should  obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by his service-connected PTSD.  

3.  Then, readjudicate the claim.   If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
        HARVEY P. ROBERTS                                 ROBERT E. O'BRIEN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


